Citation Nr: 0013703	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, diagnosed as slipped femoral epiphysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDING OF FACT

The claims of entitlement to service connection for a 
bilateral hip disorder, diagnosed as slipped femoral 
epiphysis, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral hip disorder, diagnosed as slipped femoral 
epiphysis, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a bilateral hip 
disorder, diagnosed as slipped femoral epiphysis (bilateral 
hip disorder).  He maintains that his hip disorder was 
aggravated during his active duty service.  The legal 
question to be answered initially, however, is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

As a preliminary matter, the Board notes that the veteran's 
service medical records appear to have been lost.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to reconstruct the service medical records have been 
unsuccessful.  The RO requested the records from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri 
several times.  In response, the NPRC reported that it did 
not have the veteran's records.  The NPRC also reported in 
August 1998 that there were no Surgeon General's Office (SGO) 
records on file regarding the veteran.  Likewise, a search of 
the morning reports from March to June 1957 were negative as 
were the clinical records from Briggs Air Force Base, Texas 
in 1957.  

The RO notified the veteran that his service medical records 
were missing and he was given the opportunity to submit any 
such records, or any alternative evidence, in his possession.  
The record indicates that the veteran did not have copies of 
his service medical records.

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit in the case of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), which held that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  In accordance with Hayre, the veteran was 
provided notice of the unavailability of his service medical 
records and given the opportunity to respond by independently 
attempting to obtain service medical records; and/or 
submitting alternative evidence.  Thus, although it is 
unfortunate that his service medical records, which may have 
once existed, appear to be no longer available, the claim may 
be considered on the basis of the available record.

The law provides that service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

After carefully reviewing the evidence of record, the Board 
finds that the veteran has not presented competent evidence 
to establish that his bilateral hip disorder was aggravated 
by service; and hence, the claim must be denied as not well 
grounded.

In this regard, the record clearly shows that the veteran 
injured both hips prior to service.  In a May 1997 letter, 
Robert Kimbrough, M.D., the veteran's private physician, 
reported that according to his records the veteran was first 
seen in April 1953 (prior to service) when he was 14 years 
old.  He had a slipped femoral epiphysis on this right and 
left hip.  In May 1953, he underwent surgery with a Smith-
Peterson nailing procedure of the head of the hip.  He got 
along quite well post-operatively, except for a little 
drainage from the hip that cleared up satisfactorily.  

As noted above, the veteran's service medical records are not 
available.  The veteran contends, however, that he reinjured 
his hips in service when he fell off a stool and hit the 
ground hard.  He maintains that he originally enlisted for 
four years of service, but was discharged after a year as a 
result of his hips.  He feels that his military service 
aggravated his bilateral hip disorder.

The veteran was treated again by Dr. Kimbrough's office at 
the end of 1957 because his left hip was bothering him.  The 
actual medical note provided by Dr. Kimbrough, dated December 
1957, reveals that the veteran complained of left hip pain.  
The veteran reported that he was in the service for the last 
year and a half and the service discharged him due to his hip 
disorder.  The doctor observed at the time that the veteran 
had limited hip rotation, although he walked and squatted 
well with some discomfort.  An x-ray study showed that the 
nail did not penetrate the head of the femur and it was 
buried in the trochanteric area.  The doctor opined that 
removing the nail would not eradicate the veteran's symptoms, 
but if the veteran insisted on the procedure, he would do it.

Dr. Kimbrough reported in his May 1997 letter that another 
doctor, R.C. Stauffer, M.D, removed the nail in January 1958.  
According to the medical records, the hip looked satisfactory 
and the veteran was definitely feeling better, and he was 
released.  

In light of the foregoing evidence, any presumption that the 
appellant was sound at enlistment has been rebutted.  
38 U.S.C.A. § 1111 (West 1991).  Again, however, the 
appellant does not contest the fact that the claimed 
bilateral hip disorder existed prior to service.

Turning then to whether the claim is well grounded under a 
theory of aggravation the Board observes that the Court has 
determined that the three-prong analysis of well-groundedness 
in Caluza applies to claims of entitlement to service 
connection based on aggravation, in addition to applying to 
direct-service-connection claims.  Chelte v. Brown, 10 Vet 
App 268 (1997) (finding a claim of entitlement to service 
connection based upon aggravation pursuant to 38 C.F.R. § 
3.306 not well grounded).

Thus, the appellant must show competent evidence of 
aggravation in service, and it is well to recall that the 
United States Court of Appeals for Veterans Claims has held 
that an intermittent or temporary flare-up during service of 
a preexisting injury or disease does not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

From the foregoing, the Board finds that there is no 
competent evidence showing that the underlying bilateral hip 
condition worsened during the appellant's active duty 
service.  At best, while the veteran contends that he 
aggravated his hips when he fell off a stool in service, the 
competent evidence can only be read to show some temporary 
increase in symptomatology while on active duty without 
competent evidence of a chronic increase in pathology.  For 
example, Dr. Kinbrough's December 1957 medical record 
indicates that, while the veteran complained of pain and had 
lost some range of motion, it was not medically linked to an 
incident in service.  In other words, Dr. Kimbrough, or his 
associate, did not find that the veteran's bilateral hip 
disorder was aggravated by military service.  In fact, the 
December 1957 record indicates that surgery probably would 
not relieve the veteran's symptoms.  Nevertheless, the 
veteran underwent a left hip operation to remove the nail 
and, according to the records, his recovery was unremarkable.

There are no subsequent treatment records for the veteran's 
hips until the 1990s, thus, there is no evidence of increased 
severity since the late 1950s.  Furthermore, the recent 
medical evidence of record fails to show that the veteran's 
current bilateral hip disability is any worse than it was 
prior to service.  While recent x-ray studies show the 
remnants of the prior hip surgeries, there is no indication 
that he experiences increased hip impairment as a result of 
service over forty years ago.  Nor is there a medical opinion 
that any current hip disorder was aggravated by an incident 
in service.  Accordingly, without competent evidence of 
aggravation, this claim must be denied as not well grounded. 

In reaching this decision, the Board observes that while the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  Here VA has given the veteran 
ample opportunity to obtain potentially relevant private 
medical records to no avail.  
 
Contrary to the veteran's belief that VA should develop his 
claim further, the Board notes that, absent the submission 
and establishment of a well-grounded claim, VA cannot 
undertake to assist a veteran in developing facts pertinent 
to that claim. Morton v. West, 12 Vet. App. 477, 486 (1999).  
Hence, the benefit sought on appeal is denied.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the medical 
records immediately after service do not show the veteran's 
bilateral hip disorder was aggravated during service, and as 
he has submitted no medical opinion or other competent 
evidence to show that any current hip disorder was aggravated 
in any way during service, the Board finds that he has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107.  Hence, a denial 
of the benefit is in order.  

Although the Board has disposed of the claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a bilateral hip disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

